Mr. Justice Waterman delivered the opinion of the Court. The defendant was found guilty upon the second count of the indictment, which is for a misdemeanor. A court has jurisdiction to, without a jury, find a defendant guilty of a misdemeanor. Darst v. The People, 51 Ill. 286. ISTo exception to the finding or judgment of the court, or to the order that the defendant stand committed until the fine be paid, was taken. The case is here only upon the questions presented by the motion for a new trial, and certain exceptions taken to the admission of evidence. The evidence, properly admitted, fully sustains the finding of the court; the merits of the case are with the people. We might dispose of the alleged error in overruling the motion for a new trial, by calling attention to the rules of court which require that all matters upon which reliance is placed shall be abstracted. JSTo abstract of such motion has been made. Without reference to such rule, we find none of the reasons assigned for granting anew trial are well urged. Exceptions must be taken by a person on trial for crime, or mere irregularities will be waived as in the case of defendants in civil cases. Chase v. The People, 40 Ill. 352; People v. Bulliner, 95 Ill. 394; Kelly v. State, 132 Ill. 371; Lawson on Presumptive Ev., 27. A prisoner on trial under our laws has no right to stand by and suffer irregular proceedings to take place, and then ask to have the proceedings reversed on error on account of such irregularities. The law allowing him counsel to defend him has placed him on the same platform with all other defendants, and if he neglects, in proper time, to insist on his rights, he waives them. McKinney v. The People, 2 Glim. 541—556. It was not urged in the court below, nor is it assigned as error here, that the Criminal Court tried the case by oral consent without a jury, or that the order was made that the defendant stand committed until the fine be paid. The Criminal Court had jurisdiction of the person of the defendant and of the subject-matter, and it is presumed to have proceeded regularly in all that it did. Kelly v. The People, 115 Ill. 588. Such presumption the record here presented fails to rebut; the judgment is therefore affirmed.